                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CASSANDRA WILLIS,

       Plaintiff,
                                                    CASE NO.:
v.

INDIGO MANOR CORPORATION,
a Foreign for Profit Corporation, and
INDIGO MANOR LIMITED PARTNERSHIP,
a Foreign Limited Partnership.

      Defendant.
_______________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, CASSANDRA WILLIS, (“Plaintiff”), by and through her undersigned counsel

hereby files this Complaint and Demand for Jury Trial against INDIGO MANOR

CORPORATION and INDIGO MANOR LIMITED PARTNERSHIP, (“Defendants”), and alleges

as follows:

                                    Jurisdiction and Venue

       1.      This is an action for damages by Plaintiff against her former employer, INDIGO

MANOR CORPORATION and INDIGO MANOR LIMITED PARTNERSHIP, (“Defendants”),

for violations of the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., disability

discrimination and retaliation under the Americans with Disabilities Act (“ADA”), as amended by

the ADA Amendment Acts of 2008, and the Florida Civil Rights Act, Fla. Stat. §§ 760.01, et. seq.,

(“FCRA”). This court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to Local Rule 1.02(c) of the Local Rules of

the Middle District of Florida. Venue is proper in this district because a substantial part of the



                                                1
events giving rise to the instant action occurred in Volusia County, Florida. At all times material

to this action, Defendant has conducted substantial, continuous and systematic commercial

activities in Volusia County, Florida.

                            Exhaustion of Administrative Remedies

        3.     Prior to the filing of this civil action, Plaintiff timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (EEOC), which was dually

filed on a timely basis with the Florida Commission on Human Relations (FCHR).

        4.     Plaintiff received a Notice of Right to Sue letter from the EEOC indicating that the

Plaintiff may proceed by filing a lawsuit in a court of competent jurisdiction.

                                         General Allegations
        5.     Defendant Indigo Manor Corporation is a Foreign for Profit Corporation doing

business in Volusia County, Florida.

        6.     Defendant Indigo Manor Limited Partnership is a Foreign Limited Partnership

doing business in Volusia County, Florida.

        7.     Plaintiff is an individual sui juris residing in Volusia County, Florida.

        8.     Plaintiff is a disabled individual who suffers from a serious health condition.

        9.     Plaintiff was an employee of Defendant(s) as contemplated by the FMLA, ADA

and FCRA.

        10.    Defendant(s) are covered employers as contemplated by the FMLA, ADA and

FCRA.

        11.    At all relevant times, Defendant(s) employed fifty (50) or more employees for each

working day in each of twenty (20) or more calendar weeks in the current or preceding year within

seventy-five (75) miles of Plaintiff’s work location.



                                                 2
       12.     Plaintiff began working for Defendant(s) in or around September 2016 until in or

around August 2018, and at all relevant times hereto held the position of “Certified Nursing

Assistant,” or “CNA.”

       13.     Plaintiff worked for Defendant(s) for more than twelve (12) months prior to

Plaintiff’s need for leave in 2017 and worked more than 1,250 hours.

       14.     Plaintiff was eligible for FMLA leave.

       15.     At all times relevant hereto, Plaintiff met or exceeded the employment expectations

for her position with Defendant(s).

       16.     On or around June 15, 2018, Plaintiff was in a motor vehicle accident, suffering

back and neck injuries that required ongoing medical attention and treatment.

       17.     Plaintiff notified Defendant(s) immediately of the accident and her need for medical

treatment, along with a note from the hospital clearing her to return to work as of June 19, 2018.

       18.     Defendant(s) responded by reducing Plaintiff’s schedule to three (3) days a week.

       19.     On or around June 26, 2018, Plaintiff’s serious health condition worsened, and she

was issued restrictions by her doctor, including restricting her ability to lift, perform any strenuous

activities such as mopping or sweeping, and stand for any extended periods over thirty (30) minutes

at a time. Her restrictions also required a five (5) minute break every thirty (30) minutes to stretch.

A doctor’s note was provided to Defendant(s).

       20.     Defendant had knowledge of Plaintiff’s medical condition and need for ongoing

medical treatment.

       21.     Plaintiff was required to attend therapy two (2) times a week due to her accident,

as well as attend weekly doctor’s appointments.




                                                  3
       22.     Rather than provide Plaintiff with the reasonable accommodations, Defendant(s)

removed her from the schedule entirely, forcing Plaintiff into a six (6) week unpaid medical leave.

       23.     Throughout Plaintiff’s leave, on July 26, 2018, she received a note from her doctor

clearing her to return to full working capacity as of August 1, 2018. This doctor’s note was

provided to Defendant(s).

       24.     The very next day after receiving Plaintiff’s doctor’s note, Defendant(s) terminated

Plaintiff in or around August 2018.

       25.     Plaintiff was also treated less favorably than similarly situated non-disabled

employees outside her protected class in the terms, conditions, and benefits of employment.

       26.     At all relevant times, Defendant(s) were aware of Plaintiff’s serious health

condition, and Plaintiff’s need for leave to attend ingoing medical appointments and treatment.

       27.     However, after Plaintiff needed a reduced schedule due her serious health condition

and need for ongoing medical treatment, she was placed on leave without pay, and ultimately

terminated.

       28.     Defendant(s) failed to reasonably accommodate Plaintiff, interfered with her rights

under the FMLA, treated her less favorably than similarly situated non-disabled employees, and

retaliated against her for her protected expression by ultimately terminating Plaintiff.

       29.     As a result of Defendants’ unlawful actions, Plaintiff has suffered and will continue

to suffer damages including loss of earnings, loss of ability to earn money, and other employment

benefits and job opportunities. Plaintiff has also suffered emotional distress damages. The losses

are either permanent or continuing and Plaintiff will suffer losses in the future.

       30.     Plaintiff has exhausted all administrative remedies and has met all administrative

prerequisites for bringing this action.



                                                  4
        31.     Plaintiff has retained Lytle & Barszcz to represent her in this matter and has agreed

to pay Lytle & Barszcz attorney’s fees for their services.

                                          COUNT I
                                FAMILY MEDICAL LEAVE ACT
                                    29 U.S.C. 2601, et. Seq.
                                         Interference

        32.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 31

above as if fully set forth herein.

        33.     Defendant(s) violated the FMLA by interfering with Plaintiff’s leave under the

FMLA, denying Plaintiff the full benefits of her leave under the Act, by denying her certain

conditions and benefits of employment because of her leave, and by disciplining and ultimately

terminating her employment with Defendant for exercising her rights under the FMLA.

        34.     As a direct and proximate result of Defendants’ violation of the FMLA, Plaintiff

suffered and will continue to suffer loss of earnings, loss of ability to earn money, and other

employment benefits and job opportunities. The losses are either permanent or continuing and

Plaintiff will suffer losses in the future.

        35.     Plaintiff has exhausted all administrative remedies and has met all administrative

prerequisites for bringing this action.

        36.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees and costs for its services.

        WHEREFORE, Plaintiff demands judgment against Defendant(s) for the following:

                A. Backpay, front pay and compensatory damages;

                B. Pre-judgment and post judgment interest;

                C. Liquidated damages;

                D. Attorney’s fees and costs; and,

                                                  5
                E. Such other relief this Court deems just and proper.

                                          COUNT II
                                FAMILY MEDICAL LEAVE ACT
                                    29 U.S.C. 2615, et. Seq.
                                          Retaliation

        37.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 31

above as if fully set forth herein.

        38.     Defendant(s) violated the FMLA by retaliating against Plaintiff for making

protected expressions and by exercising her rights under the FMLA.

        39.     As a direct and proximate result of Defendants’ violations of the FMLA, Plaintiff

suffered and will continue to suffer loss of earnings, loss of ability to earn money, other

employment benefits and job opportunities and mental anguish and emotional distress. The losses

are either permanent or continuing and Plaintiff will suffer the losses in the future.

        40.     Plaintiff has exhausted all administrative remedies and has met all administrative

prerequisites for bringing this action.

        41.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendant(s) for the following:

                A. Backpay, front pay, and compensatory damages including emotional distress

                damages;

                B. Pre-judgment and post judgment interest;

                C. Liquidated damages;

                D. Attorney’s fees and costs; and,

                E. Such other relief this Court deems just and proper.

                                            COUNT III

                                                  6
                                       Violation of the ADA
                                      Disability Discrimination

        42.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 31

above as if fully set forth herein.

        43.     Defendant(s) violated the ADA by intentionally discriminating against Plaintiff on

the basis of her disability, and/or her perceived disability and/or for Plaintiff having a record of a

disability.

        44.     Defendant(s) intentionally discriminated and interfered with the terms of conditions

of Plaintiff’s employment, including denying Plaintiff reasonable accommodations and failing to

engage in the interactive process with Plaintiff.

        45.     In addition, Plaintiff was treated less favorably than similarly situated non-disabled

employees outside her protected class in the terms, conditions and benefits of employment.

        46.     Defendant’s actions were taken with malice and/or reckless indifference to

Plaintiff’s federally protected rights.

        47.     As a direct result of Defendant(s) intentional discrimination against the Plaintiff,

Plaintiff has suffered and will continue to suffer emotional distress, loss of earnings, loss of ability

to earn money, and other employment benefits and job opportunities. The losses are either

permanent or continuing and Plaintiff will suffer the losses in the future.

        48.     Plaintiff has exhausted all administrative remedies and has met all administrative

prerequisites for bringing this action.

        49.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendant(s) for the following:

                A. Back pay, front pay and compensatory damages including emotional distress;

                                                    7
                B. Punitive damages;

                C. Pre- and post-judgment interest;

                D. Attorneys’ fees and costs; and,

                E. Such other relief this Court deems just and proper.

                                               COUNT IV
                                          Violation of the ADA
                                               Retaliation

        50.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 31

above as if fully set forth herein.

        51.     Defendant(s) intentionally retaliated against Plaintiff because of her opposition to

Defendant’s unlawful employment practices, as set forth in the preceding paragraphs, in violation

of the ADA.

        52.     The actions of Defendant(s) were taken with malice and/or reckless indifference to

the federally protected rights of Plaintiff.

        53.     As a direct and proximate result of Defendant’s violations of the ADA, and/or

willful, knowing and intentional retaliation against her, Plaintiff has suffered and will continue to

suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment

benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will

suffer the losses in the future.

        54.     Plaintiff has exhausted all administrative remedies and has met all administrative

prerequisites for bringing this action.

        55.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendant(s) for the following:



                                                   8
               A. Back pay, front pay and compensatory damages including emotional distress;

               B. Punitive damages;

               C. Pre- and post-judgment interest;

               D. Attorneys’ fees and costs; and,

               E. Such other relief this Court deems just and proper.

                                             COUNT V
                                       Violation of the FCRA
                                      Disability Discrimination

       56.     Plaintiff repeats and incorporates by reference Paragraphs 1 through 31 above, as

though fully set forth herein.

       57.     Plaintiff was subjected to unlawful discrimination on the basis of her disability,

and/or perceived disability, and/or having a record of a disability.

       58.     Plaintiff was treated different than similarly situated non-disabled employees, was

subject to hostile work environment, and subjected to harassment because of her disability and/or

perceived disability and/or record of a disability and was denied conditions and benefits of

employment, including reasonable accommodations because of her disability and/or perceived

disability, and/or Plaintiff having a record of a disability, and Defendants failed to engage in the

interactive process with Plaintiff.

       59.     The actions of the Defendants were intentional and/or reckless to the statutorily

protected rights of Plaintiff, entitling her to damages in the form of compensatory and punitive

damages.

       60.     As a direct and proximate result of Defendants’ intentional and reckless

discrimination against the Plaintiff, Plaintiff has suffered and will continue to suffer emotional

distress, loss of earnings, loss of ability to earn money, and other employment benefits and job



                                                  9
opportunities. The losses are either permanent or continuing and Plaintiff will suffer losses in the

future.

          61.   Plaintiff has exhausted her administrative remedies and has met all administrative

prerequisites for bringing this action.

          62.   Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm reasonable attorneys’ fees for its services.

          WHEREFORE, Plaintiff demands judgment against Defendant(s) for the following:

                A. Back pay, front pay and compensatory damages including emotional distress

                    damages and interest;

                B. Punitive damages;

                C. Pre- and post-judgment interest;

                D. Attorneys’ fees and costs; and,

                E. Such other relief this Court deems just and proper.

                                            COUNT VI
                                       Violation of the FCRA
                                             Retaliation

          63.   Plaintiff repeats and incorporates by reference Paragraphs 1 through 31 above, as

though fully set forth herein.

          64.   Defendants intentionally retaliated against Plaintiff because of her opposition to

Defendants’ unlawful employment practices, as set forth in the preceding paragraphs, in violation

of the FCRA.

          65.   As a direct and proximate result of Defendants’ intentional and reckless

discrimination and retaliation against the Plaintiff, Plaintiff has suffered and will continue to suffer

emotional distress, loss of earnings, loss of ability to earn money, and other employment benefits



                                                  10
and job opportunities. These losses are either permanent or continuing and Plaintiff will suffer

these losses in the future.

        66.      Plaintiff has exhausted her administrative remedies and has met all administrative

prerequisites for bringing this action.

        67.      Plaintiff has retained Lytle & Barszcz to represent her in this matter and has agreed

to pay said firm attorneys’ fees for its services.

       WHEREFORE, Plaintiff demands judgment against Defendants for the following:

              A. Back pay, front pay and compensatory damages, including emotional distress

                 damages;

              B. Punitive damages;

              C. Pre-judgment and post judgment interest;

              D. Reasonable attorney’s fees and costs of this action; and,

              E. Such other relief this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable.

        Respectfully submitted this 16th day of March 2020.

                                                           /s/ David V. Barszcz, Esq.
                                                          David V. Barszcz, Esq.
                                                          Florida Bar No.: 0750581
                                                          Mary E. Lytle, Esq.
                                                          Florida Bar No.: 0007950
                                                          LYTLE & BARSZCZ, P.A.
                                                          533 Versailles Dr., 2nd Floor
                                                          Maitland, Florida 32751
                                                          Telephone: (407) 622-6544
                                                          Facsimile: (407) 622-6545
                                                          mlytle@lblaw.attorney
                                                          dbarszcz@lblaw.attorney
                                                          Counsel for Plaintiff



                                                     11
